Exhibit 10

 

EDWARDS LIFESCIENCES CORPORATION

LONG-TERM STOCK INCENTIVE COMPENSATION PROGRAM

(AMENDED AND RESTATED AS OF FEBRUARY 17, 2005)

 

Table of Contents

 

Article 1.

Establishment, Objectives, and Duration

2

 

 

 

Article 2.

Definitions

2

 

 

 

Article 3.

Administration

5

 

 

 

Article 4.

Eligibility and Participation

6

 

 

 

Article 5.

Shares Subject to the Program and Maximum Awards

6

 

 

 

Article 6.

Stock Options

7

 

 

 

Article 7.

Restricted Stock

9

 

 

 

Article 8.

Restricted Stock Units

10

 

 

 

Article 9.

Performance Measures

11

 

 

 

Article 10.

Beneficiary Designation

12

 

 

 

Article 11.

Deferrals

13

 

 

 

Article 12.

Rights of Employees and Contractors

13

 

 

 

Article 13.

Change in Control

13

 

 

 

Article 14.

Amendment, Modification, and Termination

13

 

 

 

Article 15.

Compliance with Applicable Law and Withholding

14

 

 

 

Article 16.

Indemnification

15

 

 

 

Article 17.

Successors

15

 

 

 

Article 18.

Legal Construction

15

 

--------------------------------------------------------------------------------


 

Article 1.                    Establishment, Objectives, and Duration

 

1.1                               Establishment of the Program.  Edwards
Lifesciences Corporation, a Delaware corporation (hereinafter referred to as the
“Company”), hereby amends and restates the incentive compensation plan
established April 1, 2000 and known as the “Edwards Lifesciences Corporation
Long-Term Stock Incentive Compensation Program” (hereinafter, as amended and
restated, referred to as the “Program”), as set forth in this document. The
Program permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Restricted Stock and Restricted Stock Units.

 

The Program became effective as of April 1, 2000 (the “Effective Date”) and
shall remain in effect as provided in Section 1.3 hereof.

 

The Program was amended and restated effective as of July 12, 2000 to clarify
the definition of “Subsidiary” and was subsequently further amended and restated
as of May 8, 2002, February 20, 2003, and February 17, 2005.

 

1.2                               Objectives of the Program.  The objectives of
the Program are to optimize the profitability and growth of the Company through
long-term incentives which are consistent with the Company’s goals and which
link the personal interests of Participants to those of the Company’s
stockholders; to provide Participants with an incentive for excellence in
individual performance; and to promote teamwork among Participants. Awards
generally are made in conjunction with services performed by the Participant
within the previous twelve (12) months.

 

The Program is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants who make
significant contributions to the Company’s success and to allow Participants to
share in the success of the Company.

 

1.3                               Duration of the Program.  The Program shall
commence on the Effective Date, as described in Section 1.1 hereof, and shall
remain in effect, subject to the right of the Board to amend or terminate the
Program at any time pursuant to Article 14 hereof, until all Shares subject to
it shall have been purchased or acquired according to the Program’s provisions.
However, in no event may an Award be granted under the Program on or after
April 1, 2010.

 

Article 2.                    Definitions

 

Whenever used in the Program, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:

 

2.1.                            “Award” means, individually or collectively, a
grant under this Program of Nonqualified Stock Options, Incentive Stock Options,
Restricted Stock or Restricted Stock Units.

 

2.2.                            “Award Agreement” means an agreement entered
into by the Company and each Participant setting forth the terms and provisions
applicable to Awards granted under this Program.

 

2.3.                            “Board” or “Board of Directors” means the Board
of Directors of the Company.

 

2.4.                            “Change in Control” of the Company shall mean
the occurrence of any one of the following events:

 

(a)          Any “Person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, and any trustee or other
fiduciary holding securities under

 

2

--------------------------------------------------------------------------------


 

an employee benefit plan of the Company or such proportionately owned
corporation), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; or

 

(b)         During any period of not more than twenty-four (24) months,
individuals who at the beginning of such period constitute the Board of
Directors of the Company, and any new director (other than a director designated
by a Person who has entered into an agreement with the Company to effect a
transaction described in Sections 2.4(a), 2.4(c), or 2.4(d) of this Section 2.4)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds ( 2¤3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or

 

(c)          The consummation of a merger or consolidation of the Company with
any other entity, other than: (i) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company’s then outstanding
securities; or

 

(d)         The Company’s stockholders approve a plan of complete liquidation or
dissolution of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect).

 

2.5.                            “Code” means the Internal Revenue Code of 1986,
as amended from time to time.

 

2.6.                            “Committee” means the Compensation and
Governance Committee or any other committee appointed by the Board to administer
Awards to Participants, as specified in Article 3 herein.

 

2.7.                            “Company” means Edwards Lifesciences
Corporation, a Delaware corporation, and any successor thereto as provided in
Article 16 herein.

 

2.8.                            “Contractor” means an individual providing
services to the Company who is not an Employee or member of the Board, and who
does not participate in the Edwards Lifesciences Corporation Nonemployee
Directors Stock Incentive Program.

 

2.9.                            “Covered Employee” means a Participant who is
one of the group of “covered employees,” as defined in the regulations
promulgated under Code Section 162(m), or any successor statute.

 

2.10.                     “Disability” shall have the meaning ascribed to such
term in the Participant’s governing long-term disability plan, or if no such
plan exists, at the discretion of the Board.

 

2.11.                     “Effective Date” shall have the meaning ascribed to
such term in Section 1.1 hereof.

 

2.12.                     “Employee” means any employee of the Company or of a
Subsidiary of the Company. Directors who are employed by the Company shall be
considered Employees under this Program.

 

3

--------------------------------------------------------------------------------


 

2.13.                     “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, or any successor act thereto.

 

2.14.                     “Fair Market Value” means, at any date, the closing
sale price on the principal securities exchange on which the Shares are traded
on the last previous day on which a sale was reported.

 

2.15.                     “Incentive Stock Option” or “ISO” means an option to
purchase Shares granted under Article 6 herein and which is designated as an
Incentive Stock Option and which is intended to meet the requirements of Code
Section 422.

 

2.16.                     “Insider” shall mean an individual who is, on the
relevant date, an officer, director, or beneficial owner of more than ten
percent (10%) of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, all as defined under Section 16 of
the Exchange Act.

 

2.17.                     “Nonqualified Stock Option” or “NQSO” means an option
to purchase Shares granted under Article 6 herein and which is not intended to
meet the requirements of Code Section 422.

 

2.18.                     “Option” means an Incentive Stock Option or a
Nonqualified Stock Option, as described in Article 6 herein.

 

2.19.                     “Option Price” means the price at which a Share may be
purchased by a Participant pursuant to an Option.

 

2.20.                     “Participant” means an Employee or Contractor who has
been selected to receive an Award or who has outstanding an Award granted under
the Program.

 

2.21.                     “Performance-Based Exception” means the
performance-based exception from the tax deductibility limitations of Code
Section 162(m) applicable to compensation payable to Covered Employees.

 

2.22.                     “Period of Restriction” means the period during which
the transfer of Shares of Restricted Stock is limited in some way (based on the
passage of time, the achievement of performance goals, or upon the occurrence of
other events as determined by the Committee, in its discretion), and the Shares
are subject to a substantial risk of forfeiture, as provided in Article 7
herein.

 

2.23.                     “Restricted Stock” means an Award granted to a
Participant pursuant to Article 7 herein.

 

2.24.                     “Restricted Stock Units” means an Award granted to a
Participant pursuant to Article 8 herein.

 

2.25.                     “Retirement” means, unless otherwise defined in the
applicable Award Agreement, any termination of an Employee’s employment or a
Contractor’s service after age fifty-five (55) other than due to death,
Disability or, with respect to Awards made after May 8, 2002, Cause, provided
that such Employee or Contractor has at least a combined ten (10) years of
service with the Company and Baxter International Inc. A Participant’s number of
years of service with the Company and Baxter International Inc. shall be
determined by calculating the number of complete twelve-month (12) periods of
employment from the Participant’s original date of hire as an Employee or
Contractor with the Company or Baxter International Inc. to the Participant’s
date of employment or service termination. Employment or service with Baxter
International Inc. shall be included for purposes of determining qualification
for Retirement only to the extent that such employment or service immediately,
and without any break, precedes employment or service with the Company. For
purposes of this definition, unless defined otherwise in the applicable Award

 

4

--------------------------------------------------------------------------------


 

Agreement, “Cause” means: (a) a Participant’s willful and continued failure to
substantially perform his duties with the Company or a Subsidiary (other than
any such failure resulting from Disability); (b) a Participant’s willfully
engaging in conduct that is demonstrably and materially injurious to the Company
or a Subsidiary, monetarily or otherwise; or (c) a Participant’s having been
convicted of a felony. For the purpose of determining “Cause,” no act, or
failure to act, on a Participant’s part shall be deemed “willful” unless done,
or omitted to be done, by the Participant not in good faith and without
reasonable belief that the action or omission was in the best interests of the
Company or a Subsidiary.

 

2.26.                     “Shares” means the shares of common stock of the
Company.

 

2.27.                     “Subsidiary” means any business, whether or not
incorporated, in which the Company beneficially owns, directly or indirectly
through another entity or entities, securities or interests representing more
than fifty percent (50%) of the combined voting power of the voting securities
or voting interests of such business.

 

Article 3.                    Administration

 

3.1.                            General.  The Program shall be administered by
the Compensation and Governance Committee of the Board, or by any other
Committee appointed by the Board, which shall consist of two (2) or more
nonemployee directors within the meaning of the rules promulgated by the
Securities and Exchange Commission under Section 16 of the Exchange Act who also
qualify as outside directors within the meaning of Code Section 162(m) and the
related regulations under the Code, except as otherwise determined by the Board.
Any Committee administering the Program shall be comprised entirely of
directors. The members of the Committee shall be appointed from time to time by,
and shall serve at the sole discretion of, the Board.

 

The Committee shall have the authority to delegate administrative duties to
officers, Employees, or directors of the Company; provided, however, that the
Committee shall not be able to delegate its authority with respect to:
(i) granting Awards to Insiders; (ii) granting Awards that are intended to
qualify for the Performance-Based Exception; and (iii) certifying that any
performance goals and other material terms attributable to Awards that are
intended to qualify for the Performance-Based Exception have been satisfied.

 

3.2.                            Authority of the Committee.  Except as limited
by law or by the Certificate of Incorporation or Bylaws of the Company, and
subject to the provisions of the Program, the Committee shall have the authority
to: (a) interpret the provisions of the Program, and prescribe, amend, and
rescind rules and procedures relating to the Program; (b) grant Awards under the
Program, in such forms and amounts and subject to such terms and conditions as
it deems appropriate, including, without limitation, Awards which are made in
combination with or in tandem with other Awards (whether or not
contemporaneously granted) or compensation or in lieu of current or deferred
compensation; (c) subject to Article 14, modify the terms of, cancel and
reissue, or repurchase outstanding Awards; (d) prescribe the form of agreement,
certificate, or other instrument evidencing any Award under the Program;
(e) correct any defect or omission and reconcile any inconsistency in the
Program or in any Award hereunder; (f) to design Awards to satisfy requirements
to make such Awards tax-advantaged to Participants in any jurisdiction or for
any other reason that the Company desires; and (g) make all other determinations
and take all other actions as it deems necessary or desirable for the
administration of the Program; provided, however, that no outstanding Option
will be amended to lower the exercise price or will be canceled for the purpose
of reissuing such Option to a Participant at a lower exercise price(other than,
in both cases, pursuant to Section 5.4) without the approval of the Company’s
stockholders. The determination of the Committee on matters within its

 

5

--------------------------------------------------------------------------------


 

authority shall be conclusive and binding on the Company and all other persons.
The Committee shall comply with all applicable laws in administering the Plan.
As permitted by law (and subject to Section 3.1 herein), the Committee may
delegate its authority as identified herein.

 

3.3.                            Decisions Binding.  All determinations and
decisions made by the Committee pursuant to the provisions of the Program and
all related orders and resolutions of the Board shall be final, conclusive, and
binding on all persons, including the Company, its stockholders, directors,
Employees, Contractors, Participants, and their estates and beneficiaries.

 

Article 4.                    Eligibility and Participation

 

4.1.                            Eligibility.  Persons eligible to participate in
this Program shall include all Employees and Contractors. Directors who are not
Employees of the Company shall not be eligible to participate in the Program.

 

4.2.                            Actual Participation.  Subject to the provisions
of the Program, the Committee may, from time to time, select from all eligible
Employees and Contractors those to whom Awards shall be granted and shall
determine the nature and amount of each Award.

 

Article 5.                    Shares Subject to the Program and Maximum Awards

 

5.1.                            Number of Shares Available for Grants.  Subject
to adjustment as provided in Section 5.4 herein, the number of Shares hereby
reserved for delivery to Participants under the Program shall be sixteen million
nine hundred thousand (16,900,000) Shares. No more than one million (1,000,000)
Shares reserved for issuance under the Program may be granted in the form of
Shares of Restricted Stock or Restricted Stock Units. The Committee shall
determine the appropriate methodology for calculating the number of Shares
issued pursuant to the Program. The following rules shall apply to grants of
such Awards under the Program:

 

(a)          Options:  The maximum aggregate number of Shares that may be
granted in the form of Options in any one (1) fiscal year to any one
(1) Participant shall be one million (1,000,000).

 

(b)         Restricted Stock and Restricted Stock Units:  The maximum aggregate
number of Shares that may be granted in the form of Restricted Stock and
Restricted Stock Units in any one (1) fiscal year to any one (1) Participant
shall be two hundred thousand (200,000).

 

5.2.                            Type of Shares.  Shares issued under the Program
in connection with Stock Options or Restricted Stock Units may be authorized and
unissued Shares or issued Shares held as treasury Shares. Shares issued under
the Program in connection with Restricted Stock shall be issued Shares held as
treasury Shares; provided, however, that authorized and unissued Shares may be
issued in connection with Restricted Stock to the extent that the Committee
determines that past services of the Participant constitute adequate
consideration for at least the par value thereof.

 

5.3.                            Reuse of Shares.

 

(a)          General.  In the event of the exercise or termination (by reason of
forfeiture, expiration, cancellation, surrender, or otherwise) of any Award
under the Program, that number of Shares that was subject to the Award but not
delivered shall again be available as Awards under the Program.

 

(b)         Restricted Stock.  In the event that Shares are delivered under the
Program as Restricted Stock and are thereafter forfeited or reacquired by the
Company pursuant

 

6

--------------------------------------------------------------------------------


 

to rights reserved upon the grant thereof, such forfeited or reacquired Shares
shall again be available as Awards under the Program.

 

(c)          Limitation.  Notwithstanding the provisions of Sections 5.3(a) or
5.3(b) above, the following Shares shall not be available for reissuance under
the Program: (i) Shares which are withheld from any Award or payment under the
Program to satisfy tax withholding obligations; (ii) Shares which are
surrendered to fulfill tax obligations incurred under the Program; and
(iii) Shares which are surrendered in payment of the Option Price upon the
exercise of an Option.

 

5.4.                            Adjustments in Authorized Shares.  In the event
of any change in corporate capitalization, such as a stock split, or a corporate
transaction, such as any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Code Section 368) or any partial or complete liquidation of the
Company, such adjustment shall be made in the number and class of Shares which
may be delivered under Section 5.1, in the number and class of and/or price of
Shares subject to outstanding Awards granted under the Program, and in the Award
limits set forth in Section 5.1, as shall be determined to be appropriate and
equitable by the Committee, in its sole discretion, to prevent dilution or
enlargement of rights; provided, however, that the number of Shares subject to
any Award shall always be a whole number. In a stock-for-stock acquisition of
the Company, the Committee may, in its sole discretion, substitute securities of
another issuer for any Shares subject to outstanding Awards.

 

Article 6.                    Stock Options

 

6.1.                            Grant of Options.  Subject to the terms and
provisions of the Program, Options may be granted to Participants in such
number, and upon such terms, and at any time and from time to time as shall be
determined by the Committee. If all or any portion of the exercise price or
taxes incurred in connection with the exercise are paid by delivery (or, in the
case of payment of taxes, by withholding of Shares) of other Shares of the
Company, the Options may provide for the grant of replacement Options.

 

6.2.                            Award Agreement.  Each Option grant shall be
evidenced by an Award Agreement that shall specify the Option Price, the
duration of the Option, the number of Shares to which the Option pertains, and
such other provisions as the Committee shall determine. The Award Agreement also
shall specify whether the Option is intended to be an ISO or an NQSO.

 

6.3.                            Option Price.  The Option Price for each grant
of an Option under this Program shall be at least equal to one hundred percent
(100%) of the Fair Market Value of a Share on the date the Option is granted.
The only exception to the foregoing shall be for Options issued to Participants
upon the conversion of their Baxter International Inc. stock options at the time
of the Company’s spin-off from Baxter International Inc.

 

6.4.                            Duration of Options.  Each Option granted to a
Participant shall expire at such time, not later than the tenth (10th)
anniversary date of its grant, as the Committee shall determine; provided,
however, that an Option may have such shorter or longer term as shall the
Committee shall deem necessary to comply with applicable federal, state, local
or, if applicable, foreign law or, if the Committee so determines, to qualify
for favorable tax treatment. Unless the Committee determines otherwise, the term
of each Option granted to a Participant on or after February 20, 2003 shall
expire on the seventh (7th) anniversary date of its grant, subject to such
provisions for earlier expiration as the Committee may

 

7

--------------------------------------------------------------------------------


 

specify in accordance Section 6.8 (relating to termination of employment or
service) or otherwise.

 

6.5.                            Exercise of Options.  Options granted under this
Article 6 shall be exercisable at such times and be subject to such restrictions
and conditions as the Committee shall in each instance approve, which need not
be the same for each grant or for each Participant.

 

6.6.                            Payment.  Options granted under this Article 6
shall be exercised by the delivery of a written notice (or such other form of
notice as the Company may specify) of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares (or a satisfactory “cashless
exercise” notice).

 

The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; (b) by tendering previously acquired
Shares (by either actual delivery or attestation) having an aggregate Fair
Market Value at the time of exercise equal to the total Option Price (provided
that the Shares which are tendered must have been held by the Participant for at
least six (6) months, or such shorter or longer period, if any, as is necessary
to avoid variable accounting treatment); (c) by a cashless exercise, as
permitted under Federal Reserve Board’s Regulation T, subject to applicable
securities law restrictions and such procedures and limitations as the Company
may specify from time to time, (d) by any other means which the Committee
determines to be consistent with the Program’s purpose and applicable law, or
(e) by a combination of two or more of (a) through (d).

 

Subject to any governing rules or regulations, including cashless exercise
procedures, as soon as practicable after receipt of a notification of exercise
and full payment (or a satisfactory “cashless exercise” notice), the Company
shall cause to be issued and delivered to the Participant, in certificate form
or otherwise, evidence of the Shares purchased under the Option(s).

 

6.7.                            Restrictions on Share Transferability.  The
Committee may impose such restrictions on any Shares acquired pursuant to the
exercise of an Option granted under this Article 6 as it may deem advisable,
including, without limitation, restrictions under applicable federal securities
laws, under the requirements of any stock exchange or market upon which such
Shares are then listed and /or traded, and under any blue sky or state
securities laws applicable to such Shares.

 

6.8.                            Termination of Employment or Service.  Each
Participant’s Option Award Agreement shall set forth the extent to which the
Participant shall have the right to exercise the Option following termination of
the Participant’s employment with the Company or service to the Company as a
Contractor. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.

 

6.9.                            Nontransferability of Options.

 

(a)          Incentive Stock Options.  No ISO granted under the Program may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Program shall be exercisable during his or
her lifetime only by such Participant.

 

8

--------------------------------------------------------------------------------


 

(b)         Nonqualified Stock Options.  Except as otherwise provided in a
Participant’s Award Agreement, no NQSO granted under this Article 6 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant.

 

6.10.                     Substitution of Cash.  Unless otherwise provided in a
Participant’s Award Agreement, and notwithstanding any provision in the Program
to the contrary (including but not limited to Section 14.2), in the event of a
Change in Control in which the Company’s stockholders holding Shares receive
consideration other than shares of common stock that are registered under
Section 12 of the Exchange Act, the Committee shall have the authority to
require that any outstanding Option be surrendered to the Company by a
Participant for cancellation by the Company, with the Participant receiving in
exchange a cash payment from the Company within ten (10) days of the Change in
Control. Such cash payment shall be equal to the number of Shares under Option,
multiplied by the excess, if any, of the greater of (i) the highest per Share
price offered to stockholders in any transaction whereby the Change in Control
takes place, or (ii) the Fair Market Value of a Share on the date the Change in
Control occurs, over the Option Price.

 

Article 7.                    Restricted Stock

 

7.1.                            Grant of Restricted Stock.  Subject to the terms
and provisions of the Program, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock to Participants in such amounts as the
Committee shall determine.

 

7.2.                            Restricted Stock Agreement.  Each Restricted
Stock grant shall be evidenced by a Restricted Stock Award Agreement that shall
specify the Period(s) of Restriction, the number of Shares of Restricted Stock
granted, and such other provisions as the Committee shall determine.

 

7.3.                            Restriction on Transferability.  Except as
provided in this Article 7, the Shares of Restricted Stock granted herein may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction established
by the Committee and specified in the Restricted Stock Award Agreement, or upon
earlier satisfaction of any other conditions, as specified by the Committee in
its sole discretion and set forth in the Restricted Stock Award Agreement. All
rights with respect to the Restricted Stock granted to a Participant under the
Program shall be available during his or her lifetime only to such Participant.

 

7.4.                            Other Restrictions.  Subject to Article 9
herein, the Committee shall impose such other conditions and/or restrictions on
any Shares of Restricted Stock granted pursuant to the Program as it may deem
advisable including, without limitation, any or all of the following:

 

(a)          A required period of employment or service as a Contractor with the
Company, as determined by the Committee, prior to the vesting of Shares of
Restricted Stock.

 

(b)         A requirement that Participants forfeit (or in the case of Shares
sold to a Participant, resell to the Company at his or her cost) all or a part
of Shares of Restricted Stock in the event of termination of his or her
employment or service as a Contractor during the Period of Restriction.

 

(c)          A prohibition against employment of Participants holding Shares of
Restricted Stock by any competitor of the Company, against such Participants’
dissemination of any

 

9

--------------------------------------------------------------------------------


 

secret or confidential information belonging to the Company, or the solicitation
by Participants of the Company’s employees for employment by another entity.

 

Shares of Restricted Stock awarded pursuant to the Program shall be registered
in the name of the Participant and, if such Shares are certificated, in the sole
discretion of the Committee, may be deposited in a bank designated by the
Committee or with the Company. The Committee may require a stock power endorsed
in blank with respect to Shares of Restricted Stock whether or not certificated.

 

Except as otherwise provided in this Article 7, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Program shall become
freely transferable (subject to any restrictions under any applicable securities
law) by the Participant after the last day of the applicable Period of
Restriction.

 

7.5.                            Voting Rights.  Unless the Committee determines
otherwise, Participants holding Shares of Restricted Stock issued hereunder
shall be entitled to exercise full voting rights with respect to those Shares
during the Period of Restriction.

 

7.6.                            Dividends and Other Distributions.  Unless the
Committee determines otherwise, during the Period of Restriction, Participants
holding Shares of Restricted Stock issued hereunder shall be entitled to regular
cash dividends paid with respect to such Shares. The Committee may apply any
restrictions to the dividends that the Committee deems appropriate. Without
limiting the generality of the preceding sentence, if the grant or vesting of
Shares of Restricted Stock is designed to comply with the requirements of the
Performance-Based Exception, the Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to such Shares of
Restricted Stock, such that the dividends and/or the Shares of Restricted Stock
maintain eligibility for the Performance-Based Exception.

 

7.7.                            Termination of Employment or Service.  Each
Restricted Stock Award Agreement shall set forth the extent to which the
Participant shall have the right to vest in previously unvested Shares of
Restricted Stock following termination of the Participant’s employment with the
Company or service to the Company as a Contractor. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Shares of Restricted Stock issued pursuant to the Program, and may reflect
distinctions based on the reasons for termination.

 

Article 8.                    Restricted Stock Units

 

8.1.                            Restricted Stock Units Awards.  Subject to the
terms and conditions of the Program, the Committee, at any time and from time to
time, may issue Restricted Stock Units which entitle the Participant to receive
the Shares underlying those units following the lapse of specified restrictions
(whether based on the achievement of designated performance goals or the
satisfaction of specified services or upon the expiration of a designated time
period following the vesting of the units).

 

8.2.                            Restricted Stock Units Award Agreement.  Each
Restricted Stock Units award shall be evidenced by a Restricted Stock Units
Award Agreement that shall specify the vesting restrictions, the number of
Shares subject to the Restricted Stock Units award, and such other provisions as
the Committee shall determine.

 

10

--------------------------------------------------------------------------------


 

8.3.                            Restrictions.  The Committee shall impose such
other conditions and/or restrictions on the issuance of any Shares under the
Restricted Stock Units granted pursuant to the Program as it may deem advisable
including, without limitation, any or all of the following:

 

(a)          A required period of service with the Company, as determined by the
Committee, prior to the issuance of Shares under the Restricted Stock Units
award.

 

(b)         A requirement that the Restricted Stock Units award be forfeited in
whole or in part in the event of termination of the Participant’s employment or
service as a Contractor during the vesting period.

 

(c)          A prohibition against employment of Participants holding Restricted
Stock Units by any competitor of the Company, against such Participants’
dissemination of any secret or confidential information belonging to the
Company, or the solicitation by Participants of the Company’s employees for
employment by another entity.

 

Except as otherwise provided in this Article 8, Shares subject to Restricted
Stock Units under the Program shall be freely transferable (subject to any
restrictions under applicable securities law) by the Participant after receipt
of such shares.

 

8.4.                            Stockholder Rights.  Participants holding
Restricted Stock Units issued hereunder shall not have any rights with respect
to Shares subject to the award until the award vests and the Shares are issued
hereunder. However, dividend-equivalent units may be paid or credited, either in
cash or in actual or phantom Shares, on outstanding Restricted Stock Units
awards, subject to such terms and conditions as the Committee may deem
appropriate.

 

8.5.                            Termination of Employment or Service.  Each
Restricted Stock Units Award Agreement shall set forth the extent to which the
Participant shall have the right to vest in previously unvested Shares subject
to the Restricted Stock Units award following termination of the Participant’s
employment with the Company or service to the Company as a Contractor. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Restricted Stock Unit awards issued pursuant to the Program,
and may reflect distinctions based on the reasons for termination.

 

Article 9.                    Performance Measures

 

Unless and until the Board proposes for stockholder vote and stockholders
approve a change in the general performance measures set forth in this
Article 9, the attainment of which may determine the degree of payout and/or
vesting with respect to Awards to Covered Employees which are designed to
qualify for the Performance-Based Exception, the performance measure(s) to be
used for purposes of such grants shall be chosen from among:

 

(i)                           return measures (including, but not limited to,
return on assets, capital, investment, equity or sales);

 

(ii)                        earnings per share;

 

(iii)                     net income (before or after taxes) or operating
income;

 

(iv)                    earnings before interest, taxes, depreciation and
amortization or operating income before depreciation and amortization;

 

(v)                       sales or revenue targets;

 

(vi)                    market to book value ratio;

 

11

--------------------------------------------------------------------------------


 

(vii)                 cash flow or free cash flow (cash flow from operations
less capital expenditures);

 

(viii)              market share;

 

(ix)                      cost reduction goals;

 

(x)                         budget comparisons;

 

(xi)                      implementation, completion or progress of projects,
processes, products or product-lines strategic or critical to the Company’s
business operations;

 

(xii)                   measures of customer satisfaction;

 

(xiii)                share price (including, but not limited to, growth
measures and total shareholder return);

 

(xiv)               working capital;

 

(xv)                  economic value added;

 

(xvi)               percentage of sales generated by new products;

 

(xvii)            progress of research and development projects or milestones;

 

(xviii)         growth in sales of products or product-lines;

 

(ix)                      any combination of, or a specified increase in, any of
the foregoing; and

 

(x)                         the formation of joint ventures, research and
development collaborations, marketing or customer service collaborations, or the
completion of other corporate transactions intended to enhance the Company’s
revenue or profitability or expand the Company’s customer base.

 

Subject to the terms of the Program, each of these measures shall be defined by
the Committee on a corporation, subsidiary, group or division basis or in
comparison with peer group performance, and may include or exclude specified
extraordinary items, as determined by the Company’s auditors.

 

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the preestablished performance goals or the size of
Awards; provided, however, that Awards which are designed to qualify for the
Performance-Based Exception, and which are held by a Covered Employee, may not
be adjusted upward in terms of either the degree of goal attainment or size (but
the Committee shall retain the discretion to adjust the degree of goal
attainment or the size of the Awards downward).

 

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards that shall not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).

 

Article 10.             Beneficiary Designation

 

Each Participant under the Program may, from time to time, name any beneficiary
or beneficiaries (who may be named contingently or successively) to whom any
benefit under the Program is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when

 

12

--------------------------------------------------------------------------------


 

filed by the Participant in writing with the Company during the Participant’s
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate.

 

Article 11.             Deferrals

 

The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or the lapse or
waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units. If any such deferral election is required or permitted, the Committee
shall, in its sole discretion, establish rules and procedures for such payment
deferrals.

 

Article 12.             Rights of Employees and Contractors

 

12.1.                     Employment.  Nothing in the Program or any Award
Agreement shall interfere with or limit in any way the right of the Company to
terminate at any time any Participant’s employment or service to the Company as
a Contractor, nor confer upon any Participant any right to continue in the
employ of the Company or to provide services to the Company as a Contractor.

 

12.2.                     Participation.  No Employee or Contractor shall have
the right to be selected to receive an Award under this Program, or, having been
so selected, to be selected to receive a future Award.

 

Article 13.             Change in Control

 

Except as may otherwise be provided in a Participant’s Award Agreement, upon the
occurrence of a Change in Control, unless otherwise specifically prohibited
under applicable laws or by the rules and regulations of any governing
governmental agencies or national securities exchanges:

 

(a)          Any and all Options granted hereunder shall become immediately
exercisable, and, if granted before May 8, 2002, shall remain exercisable
throughout their entire term;

 

(b)         Any restriction periods and restrictions imposed on Shares of
Restricted Stock and Restricted Stock Units that are not performance-based shall
lapse;

 

(c)          The vesting of all performance-based Awards denominated in Shares
such as performance-based Restricted Stock and Restricted Stock Units shall be
accelerated as of the effective date of the Change in Control, and there shall
be paid out to Participants within thirty (30) days following the effective date
of the Change in Control a pro rata number of Shares based upon an assumed
achievement of all relevant targeted performance goals and upon the length of
time within the Performance Period(s) which has elapsed prior to the Change in
Control; provided, however, that if an Option or Share of Restricted Stock or
Restricted Stock Unit granted after May 8, 2002 becomes exercisable or vests
only after either (i) a minimum fixed period of employment or service (the
duration of which is determined by the Committee at the time of the grant of the
Award) or (ii) the earlier achievement of a performance-related goal, its
exercisability or vesting shall not automatically accelerate in full in
accordance with Article 13 (a) or (b) above, but may accelerate if and to the
extent provided in the applicable Award Agreement.

 

Article 14.             Amendment, Modification, and Termination

 

14.1.                     Amendment, Modification, and Termination.  Subject to
the terms of the Program, including Section 14.2, the Board may at any time and
from time to time, alter, amend,

 

13

--------------------------------------------------------------------------------


 

suspend or terminate the Program in whole or in part, provided, however, that
certain amendments shall require stockholder approval pursuant to the rules of
the principal securities exchange on which the Shares are listed. The Committee
may amend Awards previously granted under the Program.

 

14.2.                     Awards Previously Granted.  Notwithstanding any
provision of the Program or of any Award Agreement to the contrary (but subject
to Section 6.10 hereof), no termination, amendment, or modification of the
Program or amendment of an Award previously granted under the Program shall
adversely affect in any material way any Award previously granted under the
Program, without the express consent of the Participant holding such Award.

 

Article 15.             Compliance with Applicable Law and Withholding

 

15.1.                     General.  The granting of Awards and the issuance of
Shares under the Program shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. Notwithstanding anything to the
contrary in the Program or any Award Agreement, the following shall apply:

 

(a)          The Company shall have no obligation to issue any Shares under the
Program if such issuance would violate any applicable law or any applicable
regulation or requirement of any securities exchange or similar entity.

 

(b)         Prior to the issuance of any Shares under the Program, the Company
may require a written statement that the recipient is acquiring the Shares for
investment and not for the purpose or with the intention of distributing the
Shares and that the recipient will not dispose of them in violation of the
registration requirements of the Securities Act of 1933.

 

(c)          With respect to any person who is subject to Section 16(a) of the
Exchange Act, the Committee may, at any time, add such conditions and
limitations to any incentive or payment under the Program or implement
procedures for the administration of the Program which it deems necessary or
desirable to comply with the requirements of Rule 16b-3 of the Exchange Act.

 

(d)         If, at any time, the Company, determines that the listing,
registration, or qualification (or any updating of any such document) of any
Award, or the Shares issuable pursuant thereto, is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, any Award, the issuance of
Shares pursuant to any Award, or the removal of any restrictions imposed on
Shares subject to an Award, such Award shall not be granted and the Shares shall
not be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent, or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.

 

15.2.                     Securities Law Compliance.  With respect to Insiders,
transactions under this Program are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the 1934 Act. To the extent any
provision of the Program or action by the Committee or the Board fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Board.

 

14

--------------------------------------------------------------------------------


 

15.3.                     Tax Withholding.  The Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Program.

 

15.4.                     Share Withholding.  Awards payable in Shares may
provide that with respect to withholding required upon any taxable event arising
thereunder, Participants may elect to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Shares to satisfy their
withholding tax obligations; provided that Participants may only elect to have
Shares withheld having a Fair Market Value on the date the tax is to be
determined equal to or less than the minimum withholding tax which could be
imposed on the transaction. All elections shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations, including prior Committee approval, that the Committee, in its sole
discretion, deems appropriate.

 

Article 16.             Indemnification

 

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Program
and against and from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

 

Article 17.             Successors

 

All obligations of the Company under the Program with respect to Awards granted
hereunder shall, to the extent legally permissible, be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

Article 18.             Legal Construction

 

18.1.                     Gender and Number.  Except where otherwise indicated
by the context, any masculine term used herein also shall include the feminine;
the plural shall include the singular and the singular shall include the plural.

 

18.2.                     Severability.  In the event any provision of the
Program shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Program, and the Program
shall be construed and enforced as if the illegal or invalid provision had not
been included.

 

18.3.                     Governing Law.  To the extent not preempted by federal
law, the Program, and all Award or other agreements hereunder, shall be
construed in accordance with and governed by the laws of the state of Delaware
without giving effect to principles of conflicts of laws.

 

15

--------------------------------------------------------------------------------